Title: Notes of Cabinet Meeting and Conversations with Edmond Charles Genet, 5 July 1793
From: Jefferson, Thomas
To: 


July 5. 1793. A meeting desired by A.H. at my office. Himself, Knox and my self met accordingly.
He said that according to what had been agreed on in presence of the President, in consequence of Mr. Genet’s declining to pay the 45,000 D. at his command in the treasury to the holders of the St. Domingo bills, we had agreed to pay the holders out of other monies to that amount: that he found however that these bills would amount to 90,000D. and the question was whether he should assume the 90,000.  to be paid out of the September instalment. This he said would enable the holders to get discounts at the banks, would therefore be equal to ready money, and save them from bankruptcy. Unanimously agreed to.
We also agreed to a letter written by Genl. Knox to Govr. Mifflin to have a particular enquiry made whether the Little Sarah is arming &c. or not.
I read letter from the Presidt. about the Swallow letter of Mark at N. York, complained of by the French Consul. Agreed as the case was new, to let it wait for the Presidt.
I read also Govr. Lee’s letter about the Govr. of S.C.’s proclamation respecting pestilential disease in W. Indies. We are all of opinion the evidence is too slight for interference and doubt the power to interfere. Therefore let it lie.
Mr. Genet called on me and read to me very rapidly instructions he had prepared for Michaud who is going to Kentuckey, an address to the inhabitants of Louisiana, and another to those of Canada. In these papers it appears that besides encouraging those inhabitants to insurrection, he speaks of two generals at Kentuckey who have proposed to him to go and take N. Orleans if he will furnish the expence about £3000. sterl. He declines advancing it, but promises that sum ultimately for their expences, proposes that officers shall be commissioned by himself in Kentuckey and Louisiana, that they shall rendezvous out of the territories of the US: suppose in Louisiana, and there making up a battalion to be called theof inhabitants of Louisiana and Kentuckey and getting what Indns. they could, to undertake the expedition against N. Orleans, and then Louisiana to be established into an independant state connected in commerce with France and the US. That two frigates shall go into the river Missisipi and cooperate against N. Orleans.—The address to Canada, was to encourage them to shake off English yoke, to call Indians to their assistance, and to assure them of the friendly dispositions of their neighbors of the US.
He said he communicated these things to me, not as Secy. of state, but as Mr. Jeff. I told him that his enticing officers and souldiers from Kentuckey to go against Spain, was really putting a halter about their necks, for that they would assuredly be hung, if they commd. hostilities against a nation at peace with the US. That leaving out that article I did not care what insurrections should be excited in Louisiana.
He had, about a fortnight ago sent me a commission for Michaud as Consul of France at Kentuckey, and desired an Exequatur. I told him  this could not be given, that it was only in the ports of the US. they were entitled to Consuls, and that if France should have a consul at Kentuckey Engld. and Spain would soon demand the same, and we should have all our interior country filled with foreign agents. He acquiesced, and asked me to return the commission and his note, which I did. But he desired that I would give Michaud a letter of introduction for Govr. Shelby. I sent him one a day or two after. He now observes to me that in that letter I speak of him only as a person of botanical and natural pursuits, but that he wished the Govr. to view him as something more, as a French citizen possessing his confidence. I took back the letter, and wrote another. See both.
